department of the treasury internal_revenue_service washington d c contact person contact number t ev date noy uniform issue list legend t c dear sir or madam this is in reply to your rulings request dated date on t's proposed transfer of all of its assets to c pursuant to sec_507 of the internal_revenue_code t a charitable_trust and c a nonprofit charitable corporation are exempt from federal_income_tax under sec_501 of the code and are private_foundations under sec_509 of the code t will transfer all of its assets toc after t transfers all of its assets to c t intends to notify the internal_revenue_service of its private_foundation_status under sec_509 of the code pursuant to sec_507 of the code t expects to have no grants outstanding requiring expenditure_responsibility under sec_4945 of the code t and c are controlled by the same persons its voluntary termination of the following rulings are requested t's transfer of all of its assets to c will qualify as a transfer pursuant to sec_507 of the code will not constitute willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter of the code will not terminate t's status as a private_foundation described in sec_509 a of the code and exempt from federal income_taxation under sec_501 of the code and will not result in the imposition on t of any termination_tax under sec_507 of the code t's‘ transfer of all of its assets to c will not adversely affect the tax-exempt status of t or c under sec_501 and sec_509 of the code lf t notifies the internal_revenue_service that t intends to terminate its private_foundation_status pursuant c no to sec_507 a of the code at least one day after t's transfer of termination_tax under sec_507 c of the code will be imposed on t its remaining assets to all of sec_4940 of the code t's transfer of all of its assets to c will not subject t to any excise_tax on net_investment_income under the provisions of sec_4940 of the code will apply to c in the taxable_year of the transfer of all of the assets of t to c and in any subsequent year as if c were t therefore c will report the net_investment_income of t for the year of the transfer and will pay any excise_tax imposed by sec_4940 of the code with respect to such net_investment_income t's transfer of all of its assets to c will not constitute an act of self-dealing under sec_4941 of the code and will not subject any foundation_manager or other disqualified_person of t or c to the imposition of tax under sec_4941 of the code ql t's transfer of all of its assets to c will be counted toward the satisfaction of the distribution_requirements of t under sec_4942 of the code to the extent that the amounts transferred meet the requirements of sec_4942 of the code with respect to its transfer of all of its assets to c tt will not be required to comply with the recordkeeping requirements of sec_4942 of the code the distribution_requirements of sec_4942 of the code will apply to in the taxable_year of the transfer of all of the assets of t to c will succeed to the distribution_requirements of t for the year of the transfer c will take into account for purposes of determining c's distribution_requirements under sec_4942 of the code the excess qualifying distributions if any of t with respect to each year preceding the taxable_year of the transfer t's undistributed_income if any with respect to the taxable_year of the transfer and each preceding year t's minimum_investment_return for the taxable_year of the transfer and any qualifying distributions made by t during the taxable_year of t's transfer either prior to or as a result of the transfer c and in any subsequent year as if c were t c under sec_4944 of the code t's transfer of all of its assets to c will not constitute jeopardizing investments with respect to t or c a the imposition of any_tax under sec_4945 of the code t's transfer of all of its assets to c will not constitute a taxable_expenditure and will not subject t to b t will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfer of all of its assets to c except for information_return requirements for t's year of the transfer c although t does not have any outstanding grants that require the exercise of expenditure_responsibility within the meaning of sec_4945 of the code and t does not have any plans to make any future grants that would require expenditure_responsibility if notwithstanding the foregoing t makes any grants that require expenditure_responsibility prior to the transfer of ail of its assets to c c will exercise expenditure_responsibility for all such grants such expenditure_responsibility by c would begin after t's transfer of ail of its assets to c any expenditure_responsibility requirements imposed on t with respect to grants made to organizations other than c will not subject t or c to the imposition of any_tax under sec_4945 of the code provided that c exercises such expenditure_responsibility on behalf of t t will not be required to comply with the periodic reporting return and notice provisions of sec_6033 of the code for any taxable_year subsequent to that in which all assets of t are distributed to c provided that t does not receive any assets and does not engage in any activity at any time after such distribution sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_509 a of the code describes organizations exempt from federal_income_tax under sec_501 c of the code are private_foundations subject_to the provisions of chapter of the code sec_507 a of the code and sec_1_507-1 b of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 and by paying any termination_tax under sec_507 of the code sec_507 c of the code impose excise_tax on a private_foundation which voluntarily terminates its private_foundation_status under sec_507 this sec_507 tax is equal to the lower_of a the aggregate tax benefits that have resulted from the private foundation's exempt status under sec_501 or b the value of the net assets of the private_foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 c of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-3 a of the regulations provides that in a transfer of assets from one private_foundation to one or more private_foundations pursuant to a reorganization each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 of the code sec_507 of the code indicates that the aggregate tax benefits of a private_foundation refer to the value of its exemption from federal_income_tax and of the deductions taken by its donors during its existence sec_1_507-1 b of the regulations provides that a private_foundation which transfers all of its net assets is not required to file annual information returns required by sec_6033 of the code for subsequent tax years after its tax_year of such transfer when it has no assets or activities sec_1_507-3 a of the regulations indicates that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1_507-3 a of the regulations provides that where a private_foundation has transferred all of its assets to another private_foundation in a transfer under sec_507 of the code it is not required to exercise expenditure_responsibility under sec_4945 of the code with respect to such transfer sec_1_507-3 a of the regulations provides that certain tax provisions will carry over to a transferee private_foundation that receives a transfer of assets from another private_foundation pursuant to sec_507 of the code sec_1_507-3 i of the regulations provides that if a private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly within the meaning of sec_1 i of the regulations by the same persons who effectively control the transferor foundation each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code each transferee is treated as its transferor in the proportion which the fair_market_value of the transferor's assets transferred to the transferee bears to the fair_market_value of all of the transferor's assets immediately before the transfer ort sec_1_507-3 ii of the regulations provides that a transfer of assets under sec_507 b of the code does not relieve the transferor private_foundation from filing its own final tax_year return as required by sec_6043 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets under sec_507 of the code sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's private_foundation_status under sec_509 sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 of the code for the conduct of exempt purposes revrul_78_387 1978_2_cb_270 describes the carryover of a transferor private foundation's excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlied by the same persons under sec_1_507-3 of the regulations under that regulation the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by its share of the amount if any of the transferor foundation's excess qualifying distributions under sec_4942 of the code sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring pre-grant inquiry and post-grant reports as to the grantee private_foundation on its uses of the grant sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes sec_53_4945-6 allows a private_foundation to transfer its assets to exempt_organizations under sec_501 of the code including private_foundations pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code dk your requested rulings are discussed below under sec_507 of the code and sec_1_507-3 of the regulations a transfer under sec_507 includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization or liquidation including any significant disposition of or more of the transferor private foundation's assets c t's transfer assets to c will be a transfer under sec_507 of the code because t will make such a disposition by transfer of ali of its assets to under sec_507 of the code t's transfer to c for exempt purposes under sec_501 of the code will not constitute any act or failure to act which would result in tax under chapter of the code under sec_1_507-4 b of the regulations t's transfer of its assets pursuant to sec_507 of the code will not cause termination of t's private_foundation_status under sec_509 of the code and will not result in termination_tax under sec_507 of the code t's assets transferred to c will remain dedicated to exempt purposes under sec_501 of the code and thus t's transfer of assets to c will not adversely affect the exemptions from federal_income_tax under sec_501 of the code of t or c sec_507 of the code imposes excise_tax on a private_foundation which voluntarily terminates its private_foundation_status pursuant to sec_507 of the code this tax under sec_507 of the code is equal to the lower_of a the aggregate tax benefits that have resulted from the foundation's exemption from federal_income_tax under sec_501 of the code or b the value of the net assets of the foundation after t transfer all of its assets the value of t's assets will be zero when t notifies the service of its voluntary termination of private_foundation_status pursuant to sec_507 of the code and thus such termination of t’s private_foundation_status under sec_509 a of the code will result in zero termination_tax under sec_507 c of the code t's transfer of its assets will be for exempt purposes under sec_501 c of the code to c which is exempt from federal_income_tax under sec_501 of the code and will not be investment_income or a disposition of property subjecting t or c to tax on investment_income under sec_4940 of the code sec_1_507-3 a i of the regulations indicates that if a transferor private_foundation transfers assets to one or more private_foundations which are controlled directly or indirectly by the same persons who control the transferor foundation each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code each transferee is treated as the transferor in the proportion which the fair_market_value of the assets transferred to it bears to the fair_market_value of all of the assets of the transferor immediately before the transfer thus t's investment_income under sec_4940 of the code can be treated as that of its transferee c and t's tax on such income under sec_4940 of the code can be paid_by its transferee c under sec_53_4946-1 of the regulations c is not a disqualified_person under sec_4946 of the is exempt from federal_income_tax under section because t's transfer of assets to c will not be a transfer to a disqualified_person under code for purposes of sec_4941 of the code because c c of the code sec_4946 of the code t's transfer will not be an act of self-dealing under sec_4941 of the code sec_4942 of the code provides that a transferor private_foundation in order to make a qualifying_distribution for its grant to another private_foundation must have adequate_records as required by sec_4942 g b of the code to show that the transferee private_foundation in fact subsequently made qualifying distributions that were equal to the amount of the transfer received and that were paid out of the transferee's own corpus within the meaning of sec_4942 such transferee foundation's qualifying distributions must be expended before the close of the transferee's first tax_year after the transferee's tax_year in which it received the transfer thus t's transfer of t’s distribution_requirements under sec_4942 of the code if and to the extent that such amounts transferred by t meet the requirements of sec_4942 g of the code be counted toward the satisfaction of its assets to will c under sec_1 a of the regulations t will not be required to meet recordkeeping requirements if any under sec_4942 b of the code with respect to t's transfer of all of its assets to c as in revrul_78_387 described above after t's transfers of c t's excess qualifying distributions if any under sec_4942 of the code may be used by t or its transferee c to reduce the distributable_amount of t and or c under sec_4942 of the code by each's share of the amount if any of t's excess qualifying distributions carryover under sec_4942 of the code similarly t's transfer will allow transferee private_foundation c to be treated as its transferor t with respect to t's undistributed_income minimum_investment_return and qualifying distributions under sec_4942 of the code all of its assets to because t's transfer of assets will be made for exempt purposes under sec_501 of the code to c not be a which is exempt from federal_income_tax under sec_501 of the code t's transfer will jeopardizing investment or result in tax under sec_4944 of the code tt a sec_53_4945-6 of the regulations indicates that a private_foundation can transfer assets pursuant to sec_507 b of the code to organizations exempt from federal_income_tax under sec_501 of the code including private_foundations without the transfers being taxable_expenditures under sec_4945 of the code thus t's transfer of assets to the exempt transferee c for exempt purposes under sec_501 of the code will not be a taxable_expenditure under sec_4945 of the code b sec_1_507-3 a of the regulations provides that if a private_foundation transfers ail of its assets to one or more transferee private_foundations pursuant to sec_507 of the code such transferor foundation does not incur any expenditure_responsibility requirement under sec_4945 of the code with respect to its transfer of all of its assets pursuant to sec_507 of the code c pursuant to sec_507 of the code t will not be required to exercise any expenditure_responsibility under sec_4945 of the code with respect to its transfer of all of its assets to c pursuant to sec_507 of the code thus when t transfers all of its assets to v1 c as in sec_1_507-3 example of the regulations t and c can have an expenditure_responsibility agreement between them whereby transferee c agrees to assume t's expenditure_responsibility if any under sec_4945 of the code with respect to outstanding expenditure_responsibility grants if any of t thus transferee private_foundation c can exercise any required expenditure_responsibility under sec_4945 of the code for any expenditure_responsibility grants that might be made by t prior to t's transfer of all of its assets to c pursuant to sec_507 of the code under sec_1_507-1 of the regulations t will not be required meet the annual reporting requirements of sec_6033 of the code for any_tax years after the tax_year of t’s transfer of all of its assets to c when t will have no assets accordingly we rule as you have requested that t's transfer of all of its assets to c will qualify as a transfer pursuant to sec_507 of the code will not constitute willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter of the code will not terminate t's status as a private_foundation described in sec_509 a of the code and exempt from federal income_taxation under sec_501 of the code and will not result in the imposition on t of any termination_tax under sec_507 c of the code t's transfer of all of its assets to c will not adversely affect the tax-exempt status of t or c under sec_2 c and a of the code if t notifies the internat revenue service that t intends to terminate its private_foundation_status pursuant c no to sec_507 of the code at least one day after t's transfer of termination_tax under sec_507 of the code will be imposed on t its remaining assets to all of day sec_4940 of the code t's transfer of all of its assets to c will not subject t to any excise_tax on net_investment_income under the provisions of sec_4940 of the code will apply to c in the taxable_year of the transfer of all of the assets of t to c and any subsequent year as if c were t therefore c will report the net_investment_income of t for the year of the transfer and will pay any excise_tax imposed by sec_4940 of the code with respect to such net_investment_income - t's transfer of all of its assets to c will not constitute an act of self-dealing under sec_4941 of the code and will not subject any foundation_manager or other disqualified_person of t or c to the imposition of tax under sec_4941 of the code t's transfer of ail of its assets to c will be counted toward the satisfaction of the distribution_requirements of t under sec_4942 of the code to the extent that the amounts transferred meet the requirements of sec_4942 of the code with respect to its transfer of all of its assets to c t will not be required to comply with the recordkeeping requirements of sec_4942 of the code all of the assets of t to the distribution_requirements of sec_4942 of the code will apply to in the taxable_year of the transfer of will succeed to the distribution_requirements of t for the year of the transfer c will take into account for purposes of determining c's distribution_requirements under sec_4942 of the code the excess qualifying distributions if any of t with respect to each year preceding the taxable_year of the transfer undistributed_income if any with respect to the taxable_year of the transfer and each preceding year minimum_investment_return for the taxable_year of the transfer and any qualifying distributions made by t during the taxable_year of the transfer either prior to or as a result of the transfer c and any subsequent year as c were t c c if under sec_4944 of the code ‘t's transfer of all of its assets to c will not constitute jeopardizing investments with respect to t or c a the imposition of any_tax under sec_4945 of the code t's transfer of all of its assets to c will not constitute a taxable_expenditure and will not subject t to b respect to the transfer to c except for information_return requirements for the year of the transfer t will not be required to exercise expenditure_responsibility under sec_4945 of the code with although t does not have any outstanding grants that require the exercise of expenditure_responsibility within the meaning of sec_4945 h of the code and t does not have any plans to make any future grants that would require expenditure_responsibility if notwithstanding the foregoing t makes any grants that require expenditure_responsibility prior to the transfer of all of its assets to c c will exercise expenditure_responsibility for all such grants such expenditure_responsibility by c begin after the transfer by t of all of its assets to c any expenditure_responsibility requirements imposed on t with respect to grants made to organizations other than c will not subject t or c to the imposition of any_tax under sec_4945 of the code provided that c exercises such expenditure_responsibility on behalf of t t will not be required to comply with the periodic reporting return and notice provisions of sec_6033 of the code for any taxable_year subsequent to that in which all assets are distributed by t to c provided that t does not receive any assets and does not engage in any activity at any time after such distribution not because this ruling letter could help to resolve any questions include a copy in your next annua return please keep it in your permanent records and this ruling letter is directed only to the organizations that requested it provides that this ruling letter may not be used or cited as precedent sec_6110 k of the code sincerely joseph chasin acting manager exempt_organizations technical group
